Citation Nr: 0418092	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-22 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to April 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2002 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for hepatitis.  


FINDINGS OF FACT

1.	The veteran is shown to be recovered from the hepatitis, 
presumably hepatitis B, manifested during service.  

2.	Hepatitis C was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event, including an acute hepatitis, presumably B, 
infection while on active duty.  


CONCLUSION OF LAW

Chronic hepatitis was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case furnished in May 2003 that specifically 
informed the veteran of the VCAA and what evidence the VA 
would obtain.  In addition, the veteran was furnished a 
letter in May 2002 that provided notification of the 
information and medical evidence necessary to substantiate 
this claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was accomplished 
in May 2002, which was prior to the rating decision in August 
2002.    

The Court in Pelegrini also  held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does contain the "fourth 
element."  The letter specifically indicated that the 
veteran should "submit evidence demonstrating that your 
hepatitis was incurred or aggravated by service."  This is 
taken by the Board to mean any evidence as specified by the 
Court in Pelegrini.  Therefore, the Board finds that the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to her or his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

It is noted that service connection for hepatitis was denied 
in December 1970, without appeal by the veteran.  This 
decision was on the basis that a VA examination did not show 
current manifestations of chronic hepatitis.  Rating 
decisions which are not timely appealed are final, with the 
exception that a claim may only be reopened with new and 
material evidence.  38 U.S.C.A §§ 5108, 7105.  New and 
material evidence is that which is not merely cumulative of 
other evidence of record, that which is relevant and 
probative to the issue at hand, and that which, when viewed 
in the context of all the evidence, raises a reasonable 
possibility of a change in outcome.  38 C.F.R. § 3.156; 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  If a claim is 
reopened with new and material evidence, the claim is to be 
reviewed on a de novo basis.  Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

For the purpose of determining whether evidence is new and 
material to reopen a claim, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board finds that current evidence that the 
veteran has been diagnosed with chronic hepatitis C 
constitutes new and material evidence such that the claim may 
be reopened.  

Having decided that the claim is reopened, as noted, all the 
evidence on file must now be considered.  The next question 
is whether the Board can conduct a de novo review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  It is concluded that the Board may proceed 
without prejudice to the veteran.  The RO has provided the 
veteran notice as to the requirements for service connection; 
the veteran's argument throughout the instant appeal has been 
on the merits, not on the question of whether new and 
material evidence has been presented; he has had the 
opportunity for a full hearing throughout the process; and 
the RO adjudicated the claim de novo.  It is concluded, 
therefore, that there is no prejudice to the veteran in 
proceeding to de novo review.  

Service medical records show that the veteran was treated in 
February 1970 for viral hepatitis.  On examination for 
separation from service, in April 1970, he had no complaint 
or manifestation of hepatitis, and no indication of tattoos.  

An examination was conducted by VA in August 1970.  At that 
time, laboratory testing showed liver function studies to be 
normal.  The pertinent diagnosis was hepatitis, history of, 
no pathological residuals found.  

VA treatment records dated throughout the 1970's show 
treatment primarily for the veteran's service connected 
psychiatric disorder, and no indication of manifestations of 
hepatitis.  

Private treatment records, dated in November 2000, show that 
the veteran was diagnosed as having hepatitis C.  Several 
statements, dated in August 2001, have been received from the 
veteran's private gastroenterologist, who indicated that the 
veteran had chronic hepatitis C.  In one of these statements, 
the specialist stated that a possible etiology of hepatitis C 
infection was previous history of IV drug use while the 
veteran was in Vietnam during military service.  In another 
statement, dated in December 2002, this physician indicated 
that, in addition to a history of IV drug use, the veteran 
also had a history of tattoos that he incurred during his 
service in Vietnam.  

An examination was conducted by VA in August 2002.  At that 
time, the examiner reviewed all of the veteran's medical 
records and conducted an examination.  The examiner was asked 
to address whether or not the veteran's current hepatitis C 
was related to hepatitis manifested during service.  The 
diagnoses were past exposure to hepatitis B, with recovery, 
and chronic hepatitis C, status post Rebetron therapy with 
normal liver function tests.  The examiner remarked that the 
veteran had reactive serology for hepatitis B, with evidence 
of previous exposure and recovery, but not chronicity, and 
for hepatitis C.  These two forms of hepatitis were caused by 
different kind of viruses, but are transmitted basically with 
the same means.  The veteran had a history of hepatitis in 
1970 while in active service, which was not clearly 
identified but is presumed to be type B.  The examination in 
August 1970 showed no evidence of hepatitis residuals and 
normal liver function studies on laboratory testing.  These 
facts "...point that hepatitis C was acquired after military 
service and is not directly related with hepatitis in 
military service, again presumably type B."  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is shown to currently manifest hepatitis C.  This 
disorder is not demonstrated to have been manifested during 
service.  Rather, the veteran is considered to have 
manifested hepatitis B while on active duty, a disease that 
is not currently shown to be active or to have resulted in 
residual disability.  The VA examiner who evaluated the 
veteran and his entire medical records rendered an opinion 
that there is no relationship between the hepatitis 
manifested during service, which is presumed to be hepatitis 
B, and the hepatitis C first shown many years after the 
veteran's period of active duty.  While the veteran's private 
physician indicates that there is a relationship between the 
veteran's hepatitis C and service, this opinion is based upon 
the veteran telling him that he received tattoos during 
service, and used intravenous drugs.  There is no credible 
evidence of record that the veteran engaged in either of 
these risk activities during service.  

Under these circumstances, as hepatitis B is not currently 
manifested, and hepatitis C was not manifested during service 
or shown to have been caused by any in-service event, service 
connection is denied.  



ORDER

Service connection for hepatitis is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



